Holden, J.
(dissenting). The premature explosion which destroyed the eye of appellant was caused by one of Iavo things, viz., the fuse furnished by the master was defective, or it was a different kind from that usually furnished, in that it was manufactured to explode quicker than the kind that was furnished daily by the master, and properly presumed by plaintiff to burn only a foot per minute. On the first theory it was for the jury to determine from all the facts and circumstances and the reasonable inferences to be drawn therefrom whether the master' exercised reasonable care in the inspection of the dangerous agency. And on the second theory it was a question of fact for the jury as to whether the master was negligent, in the absence of any showing of due care, in furnishing a different kind of fuse from that which the servant had a right to believe was the same kind, as to rate of burning, as usually furnished for the work. Thus “the fuse was defective or faulty,” as charged and proven.
I do not think the Hope and Bennett Cases cited in the main opinion'are in the way of the views I maintain. A careful study of these cases and the one at bar will reveal the difference between them. The decision now rendered puts the servant at the mercy of the negligent master who furnishes a defective or different instrumentality without notice, which causes the injury. He is not required to exonerate himself bv showing reasonable care, which fact is peculiarly within his knowledge.
Ethridge, J., joins in this dissent.